Citation Nr: 1231552	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-09 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability. 

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right ankle disability. 

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for dizziness.

6.  Entitlement to service connection for headaches. 

7.  Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to April 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In August 2011 the Board denied reopening the Veteran's previously denied claims of entitlement to service connection for a right knee disability, a left knee disability, a right ankle disability, and a left ankle disability.  The Board also remanded entitlement to service connection for headaches and dizziness and the issue of entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss for further development.  The Veteran then appealed the August 2011 denials to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 Order, the Court approved a Partial Joint Motion for Remand (JMR) which vacated the August 2011 Board decision that denied the Veteran's petitions to reopen his previously denied claims and remanded those issues to the Board for further development. 

In August 2011the Board remanded the issues of entitlement to service connection for headaches and dizziness and the issue of entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss for further development. 

In September 2010 the Veteran testified before a Veterans Law Judge. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran testified before the Board in September 2010.  In July 2012, the Veteran was informed that the Veterans Law Judge who conducted the September 2010 hearing was no longer at the Board and that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).   He was informed that he had the right to a new hearing.  In July 2012, the Veteran stated that he wanted a new hearing before the Board at his local RO.  Because Board hearings held at the RO are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Board hearing at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2011).  Then, the RO should return the claims file to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


